                                       Partners               Founding Partners               Associates              Of Counsel
                                       Daniel Ebenstein       Morton Amster (1927 - 2019)     Benjamin Charkow        Philip H. Gottfried
                                       Neil M. Zipkin         Jesse Rothstein (1934 - 2003)   Suzue Fujimori
                                       Anthony F. Lo Cicero                                   Hajime Sakai, Ph.D.
                                       Kenneth P. George      Senior Counsel                  David P. Goldberg
                                       Chester Rothstein      Marion P. Metelski              Sandra A. Hudak
                                       Charles R. Macedo                                      Tuvia Rotberg
                                                              Alan D. Miller, Ph.D.
                                       Douglas A. Miro                                        Dexter Chang
                                                              Marc J. Jason
90 Park Avenue                         Brian A. Comack
                                                              Richard S. Mandaro
                                                                                              Keith J. Barkaus
                                       Max Vern                                               Michael R. Jones
New York NY 10016                      Holly Pekowsky         Matthieu Hausig
                                                                                              Christopher Lisiewski
                                       Benjamin M. Halpern*   Brian Amos, Ph.D.
Main 212 336 8000                      Mark Berkowitz
                                                                                              Albert J. Boardman
                                                                                                                      * Not admitted in New York
Fax     212 336 8001                   Charles P. LaPolla
Web www.arelaw.com


August 13, 2020                                                         Mark Berkowitz
                                                                        Direct 212 336 8063
                                                                        E-mail mberkowitz@arelaw.com
Via ECF
The Honorable Cheryl L. Pollak, U.S.M.J.
United States District Court, E.D.N.Y.
225 Cadman Plaza East
Brooklyn, NY 11201

                    Re: Energizer Brands, LLC v. My Battery Supplier, LLC,
                        Civil Action No. 1:19-cv-06486-AMD-CLP
                        Response to Energizer’s August 7, 2020 Supplemental Authority Letter

Dear Judge Pollak:
        We write on behalf of Defendant My Battery Supplier (“MBS”) in response to
Energizer’s August 7 Letter (ECF No. 46, “Letter”) submitting “supplemental authority” in
support of Energizer’s April 15, 2020 Letter Seeking an Order to Compel Discovery (ECF No.
35, “Motion”), which remains pending. MBS briefly responds to Energizer’s submission and
identifies relevant supplemental authority that requires denial of Energizer’s Motion.
        As detailed in MBS’s opposition to Energizer’s Motion, Energizer initiated this lawsuit
seeking to frustrate the lawful resale of Energizer batteries on e-commerce platforms that
Energizer seeks to control. (ECF No. 36 (“Opp’n”) at 1). And Energizer’s Motion is directed
entirely to fishing for information that is irrelevant to this case. As evident from its submissions,
Energizer is desperate to uncover the identities of MBS’s suppliers of Energizer products,
including those that supply batteries unrelated to this case, in order to disrupt MBS’s ability to
acquire and resell genuine Energizer products.1
       Energizer’s Motion presents two central issues: (1) whether Energizer is entitled to
discovery of MBS’s supply chain, which MBS maintains as a trade secret (Opp’n at 3–6); and
(2) whether Energizer is entitled to discovery as to all batteries bearing an Energizer trademark,

1
  In Footnote 1 of its Letter, Energizer falsely states that “MBS [is] using the lack of a protective
order as a shield against meaningfully participating in the discovery process . . . .” In reality, it
was Energizer that proposed waiting for the Court to issue an order on its Motion before
addressing the protective order issue. To date, Energizer has refused to participate in discovery
in good faith and has yet to produce even a single document to discovery served in March.

4846-3312-8647v.2
Hon. Cheryl L. Pollak, U.S.M.J.                   2                                 August 13, 2020

including those against which Energizer has no colorable claim (i.e., products bought and sold in
their original packaging) (id. at 2–3).
        In connection with the first issue, Energizer failed to offer any factual support of its
arguments at all, let alone evidence that would outweigh the demonstrated harm to MBS that
disclosure of its suppliers would cause. (Opp’n at 3–6). Aware of this failing, Energizer now
attempts to salvage its Motion under the guise of “supplemental authority.” Specifically,
Energizer now contends that an order issued on a default motion in an unrelated case somehow
“lays to rest . . . discovery into the origins of the very products at issue” in this case. (Letter at
2). The “authority” cited by Energizer does not address disclosure of sensitive supply chain
information, nor does it address the facts of this case and the evidence submitted by MBS.
I.      The Default Judgment Cited by Energizer Is Irrelevant to the Pending Motion
        Energizer cites to a Memorandum Decision and Order on the plaintiff’s motion for a
default judgment in Tile, Inc. v. Computron Systems International, No. 20-cv-2297 (BMC)
(E.D.N.Y. Aug. 3, 2020), ECF No. 15 (“Tile Order”). The Tile Order does not relate to any issue
in this case, let alone Energizer’s pending discovery Motion. There, the plaintiff alleged that the
defendant was selling, inter alia, counterfeit and gray market products. (Tile Order at 4). The
defendant did not respond to the complaint and a default judgment was entered. (Id. at 1).
“When a default is entered, the defendant is deemed to have admitted all of the well-pleaded
factual allegations in the complaint pertaining to liability.” Bravado Int’l Grp. Merch. Servs. v.
Ninna, Inc., 655 F. Supp. 2d 177, 188 (E.D.N.Y. 2009). As a result of the default, the plaintiff’s
allegations were adopted and relief was imposed. (Tile Order at 4–5.)
        Here, Energizer does not (and cannot) allege that the products at issue in this case are
fakes or that the batteries themselves are in any way different from those sold by Energizer. This
case relates to a small subset of the Energizer-brand batteries sold by MBS, i.e., those Energizer
batteries that are repackaged by MBS before resale (“Accused Products”). (See Opp’n at 2; see
also ECF No. 29 ¶¶ 28–48).2
        Energizer’s argument that supply chain information is discoverable because the products
at issue “are also alleged to be materially different from genuine Energizer batteries specifically
because they are purchased from an unknown source” (Letter at 1 (emphasis altered)) is
completely circular and contrary to Second Circuit law. See Technomarine SA v. Jacob Time,
Inc., No. 12 civ. 0790 (KEF), 2012 U.S. Dist. LEXIS 90261, at *10–12 (S.D.N.Y. June 22, 2012)
(“While plaintiff contends that it cannot determine the source of the products, the conditions
under which they were transferred from manufacturer to retailer to customer, . . . or whether any
alterations have been made . . . , it is well settled that courts should ‘not unlock the doors of
discovery for a plaintiff armed with nothing more than conclusions.’”) (quoting Ashcroft v. Iqbal,
556 U.S. 662, 678–79 (2009)); FUJIFILM N. Am. Corp. v. Abesons Corp., No. 1:16-cv-05677-

2
  Contrary to its fabricated allegations in this case, Energizer routinely sells “bulk” products to be
repackaged by distributors. Some of those sales are at the center of a related dispute between the
parties in Eminah Properties LLC and My Battery Supplier LLC v. Energizer Holdings, Inc. v.
Energizer Brands LLC, No. 1:20-cv-00148-AMD-CLP, ECF No. 22-1 (E.D.N.Y. July 8, 2020)
(Energizer offering to sell MBS’s principal over 2 million “bulk” batteries).
4846-3312-8647v.2
Hon. Cheryl L. Pollak, U.S.M.J.                3                               August 13, 2020

BMC (E.D.N.Y. July 3, 2017) (suppliers’ “identity does not bear on” the trademark infringement
claims concerning sales of gray market goods).
        Following Energizer’s reasoning, which is not supported by the Tile Order or any other,
the resale of any product would be precluded without the trademark owner’s authorization. Cf.
Bel Canto Design, Ltd. v. MSS Hifi, Inc., 837 F. Supp. 2d 208, 223 (S.D.N.Y. 2011) (if “a
defendant does no more than stock and resell genuine trademarked goods, the mark holder does
not have a right to stop it under the Lanham Act”).
       In short, the Tile Order does not address whether disclosure of MBS’s supply chain is
warranted and Energizer’s belated Letter cannot remedy its complete failure to provide factual
support for its Motion.
II.     A Recent Discovery Order Confirms that Energizer’s Motion Should Be Denied
        Notably, the identical arguments advanced here by Energizer were recently rejected in a
discovery ruling issued by Magistrate Judge Cave of the Southern District of New York, in Coty
Inc. v. Cosmopolitan Cosmetics Inc., Case No. 1:18-cv-11145-LTS-SLC (E.D.N.Y.) (“Coty”).
        Coty concerned the sale of fragrances and, in particular, fragrances from which a
particular code stamped on the products had allegedly been removed or obscured (known as
“decoded” fragrances). Coty, 2020 U.S. Dist. LEXIS 107009, at *2 (June 18, 2020). Like
Energizer, the plaintiffs sought discovery with respect to all products sold by the defendant
bearing the Plaintiffs’ trademarks, including products purchased and resold in their original
packaging (and not decoded or otherwise modified). Id. at *4. Like Energizer, the plaintiffs
argued that they “are not obliged to accept [defendant’s] word that it only sold the number of
decoded units it says it did, and are permitted to test the veracity of that representation.”
(Compare Coty, ECF No. 95 at 2, with Motion at 2 (Energizer arguing that discovery as to all
products is warranted because it “go[es] to the heart of Energizer’s claims and MBS’s defenses,
and Energizer is not required to simply take MBS’s word instead of reviewing the documents,
products, and information for itself.”).
       The Coty court denied the plaintiffs’ motion to compel. Reviewing Second Circuit law,
the court explained that, “[b]ecause the focus of Plaintiffs’ claims must be on the non-
conforming goods [the defendant] allegedly sold . . . so too must the scope of discovery be
limited to the non-conforming goods . . . .” Coty, 2020 U.S. Dist. LEXIS 107009, at *6
(emphasis added). “Plaintiffs have no colorable claim against [defendant] as to fragrances from
which the codes have not been removed, because the Non-Decoded Products pose no likelihood
of confusion, and accordingly, Plaintiffs are not entitled to discovery as to those fragrances.”
Id. (emphasis added).
        Likewise, here, Energizer has no colorable claim against the vast majority of the
Energizer Products that MBS buys and sells. (Opp’n at 2–3). Accordingly, Energizer is not
entitled to discovery as to those batteries. (Id.). The Coty Order lays to rest the notion that
Energizer may obtain discovery in connection with products for which it has no colorable claim,
and MBS’s objections to Energizer’s overbroad discovery requests should be sustained.



4846-3312-8647v.2
Hon. Cheryl L. Pollak, U.S.M.J.          4                      August 13, 2020



                                      Respectfully submitted,
                                      AMSTER, ROTHSTEIN & EBENSTEIN LLP
                                      s/ Mark Berkowitz
                                      Mark Berkowitz
cc: All Counsel of Record (via ECF)




4846-3312-8647v.2
